Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following changes are made to the set of claims filed December 9, 2021.  The claims have been amended as follows: 

3. The hat as claimed in claim 1, wherein the main part [[1]] includes a drawing area on an outside thereof.

5. The hat as claimed in claim 4, wherein multiple soft pads are connected to an outside of outside of the peripheral portion, or the multiple soft pads are connected to the outside of both of the panels and the peripheral portion, each of the soft pads includes multiple bores, the ropes extend through the bores and tie to the apertures.

7. A method for assembling a hat, comprising:  

a step of measuring: wrapping the peripheral portion to a wearer's head and cutting two ends of the peripheral portion;
a step of tying the panels: circling the peripheral portion to form an insert entrance, the visor located on an outside of the peripheral portion, extending multiple ropes through the first holes of the panels to assemble the panels toward each other, bending the panels to form a room with the peripheral portion, and
a step of tying the peripheral portion: bending the visor upward, bending the protrusion upward relative to the visor, the protrusion contacting the outside of the peripheral portion, extending the ropes through the first holes of the peripheral portion, the first holes of the visor and the first holes of the protrusion to maintain the visor to be at an angle relative to the peripheral portion, wherein the step of tying the peripheral portion is alternatively proceeded before the step of tying the panels or the step of measuring.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest piece of prior art is USPN 7,073,207 Kim.  The instant claims are distinguished from Kim at least because Kim does not teach, suggest, or disclose a hat or a method comprising a peripheral portion, panels extending from a top of the peripheral portion, multiple first holes respectively defined though each of two lateral sides of each panel, the bottom side of the peripheral portion and the inner side of the visor, and multiple ropes extending through the first holes to connect the panels, the peripheral portion, and the visor to form the hat, and a protrusion protruding from the inner side of the visor and toward the peripheral portion, the protrusion being in contact with an outside of the peripheral portion, as required by the instant claims.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732